 


109 HR 3772 IH: Protecting Our Children from Sexual Predators Act of 2005
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3772 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mr. Gibbons introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To ensure that States do not issue driver’s licenses or identification cards to sex offenders unless the offenders are in compliance with all applicable registration requirements. 
 
 
1.Short titleThis Act may be cited as the Protecting Our Children from Sexual Predators Act of 2005. 
2.Issuance of driver’s licenses or identification cards to sex offendersA State or tribal actor that issues driver’s licenses or identification cards must have in effect throughout the jurisdiction of the actor laws and policies that ensure the following: 
(1)The actor does not issue a driver’s license, commercial driver’s license, or identification card to a sex offender or renew the driver’s license, commercial driver’s license or identification card of a sex offender until the actor has satisfactory evidence indicating that the sex offender is in compliance with all applicable sex offender registration requirements. 
(2)A driver’s license, commercial driver’s license, or identification card issued to a sex offender expires on the first anniversary date of the offender’s birthday, measured from the birthday nearest the date of issuance. 
3.Implementation by States and Indian tribes 
(a)In generalEach State actor or tribal actor shall have not more than 2 years from the date of the enactment of this Act in which to fully implement this Act.  
(b)Implementation by tribes and in Indian countryThe Attorney General shall coordinate with the Secretary of the Interior to assist tribal actors in fully implementing this Act throughout the jurisdiction of each tribal actor.  
(c)Ineligibility for funds 
(1)In generalFor any fiscal year after the expiration of the period specified in subsection (a), a State actor or tribal actor that fails to fully implement this Act shall not receive 10 percent of the funds that would otherwise be allocated for that fiscal year to the actor under any of the following programs:  
(A)ByrneSubpart 1 of Part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.  
(B)LLEBGThe Local Government Law Enforcement Block Grants program.  
(C)Other law enforcement grantsAny other program under which the Attorney General provides grants or other financial assistance.  
(2)ReallocationAmounts not allocated under a program referred to in paragraph (1) to an actor for failure to fully implement this Act shall be reallocated under that program to State actors and tribal actors that have not failed to fully implement this Act. 
4.DefinitionsIn this Act: 
(1)State actorThe term State actor means any of the following:  
(A)A State.  
(B)The District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, or any other territory or possession of the United States.  
(2)Tribal actorThe term tribal actor means a federally recognized Indian tribe. 
(3)Sex offenderThe term sex offender means an individual who, either before or after the enactment of this Act, was convicted of, or adjudicated a juvenile delinquent for, an offense (other than an offense involving sexual conduct where the victim was at least 13 years old and the offender was not more than 4 years older than the victim and the sexual conduct was consensual, or an offense consisting of consensual sexual conduct with an adult) whether Federal, State, local, tribal, foreign (other than an offense based on conduct that would not be a crime if the conduct took place in the United States), military, juvenile or other, that is— 
(A)a specified offense against a minor; 
(B)a serious sex offense; or 
(C)a misdemeanor sex offense against a minor. 
(4)Specified offense against a minorThe term specified offense against a minor means an offense against a minor that involves any of the following: 
(A) Kidnapping (unless committed by a parent).  
(B)False imprisonment (unless committed by a parent).  
(C)Solicitation to engage in sexual conduct.  
(D)Use in a sexual performance.  
(E)Solicitation to practice prostitution.  
(F)Possession, production, or distribution of child pornography.  
(G)Criminal sexual conduct towards a minor.  
(H)Any conduct that by its nature is a sexual offense against a minor.  
(I)Any other offense designated by the Attorney General for inclusion in this definition.  
(J)Any attempt or conspiracy to commit an offense described in this paragraph. 
(5)Serious sex offenseThe term serious sex offense means— 
(A) a sex offense punishable under the law of a jurisdiction by imprisonment for more than one year;  
(B)any Federal offense under chapter 109A, 110, 117, or section 1591 of title 18, United States Code;  
(C)an offense in a category specified by the Secretary of Defense under section 115(a)(8)(C) of title I of Public Law 105–119 (10 U.S.C. 951 note);  
(D)any other offense designated by the Attorney General for inclusion in this definition. 
(6)Misdemeanor sex offense against a minorThe term misdemeanor sex offense against a minor means a sex offense against a minor punishable by imprisonment for not more than one year. 
(7)MinorThe term minor means an individual who has not attained the age of 18 years.   
 
